February 25, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al Sawan (U.S. Patent No. 7,083,228 B1).

    PNG
    media_image1.png
    153
    183
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    187
    221
    media_image2.png
    Greyscale


As for claim 17, Al Sawan teaches that said canopy unit includes a canopy that has opposite first and second end portions respectively connected to said handle and said seat main body, and a main canopy portion connected between said first and second end portions.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jane Cabagnero (U.S. Patent No. 5,803,535).

    PNG
    media_image3.png
    150
    227
    media_image3.png
    Greyscale


As for claim 17, Jane Cabagnero teaches that said canopy unit includes a canopy that has opposite first and second end portions respectively connected to said handle and said seat main body, and a main canopy portion connected between said first and second end portions.

Claims 2-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because I teaches similar infant car seats with canopies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636